                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JAMES METZ,

                    Plaintiff,                  CASE NO. 18-51816
                                                HON. DENISE PAGE HOOD
v.

BELL INC.,

                    Defendant.
                                                /

      ORDER DISMISSING PLAINTIFF’S CLAIM FOR RELIEF [#1]

      On December 28, 2018, the Court received a handwritten document from

Plaintiff James Metz in which he alleges that he is being harmed. (Doc # 1) Plaintiff

makes various claims including that “they kill my brain with a line” and “they hit

the heart too, sometimes, and they hit the pancreas which dies hours later.” (Id.)

Plaintiff is currently the plaintiff in Metz v. AT&T Pontiac Mich., et al, 18-cv-11183

(E.D. Mich.), which is currently before Judge Stephen J. Murphy, III. Judge Murphy

ordered in Metz v. AT&T Pontiac Mich., et al that Plaintiff “is enjoined and

restrained from filing any new complaints in this district without first petitioning for

and obtaining leave from the presiding judge of this Court.” (Doc # 6, Pg ID 21)

Since Plaintiff has failed to comply with Judge Murphy’s Order, the Court will not

consider Plaintiff’s claim for relief. Accordingly, the request for relief that Plaintiff

seeks is DENIED.

                                            1
    IT IS ORDERED that Plaintiff James Metz’s Claim for Relief (Doc # 1) is

DENIED.




                                        s/Denise Page Hood
                                        DENISE PAGE HOOD
DATED:    3/1/2019                      Chief Judge




                                    2
